DETAILED ACTION
This office action is in response to application no. 16/574,968 filed on 09/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: guidance elements in claims 5 and 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 9 and 17 are objected to because of the following informalities:  Claims 9 and 16 both require “representation of spatial data on user device”.  It appears that this phrase is more appropriate as “representation of spatial data on a user device” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 18 require “providing real-time feedback” or variations thereof.  The term "real time" is highly subjective. What was considered real-time in 2000 would likely not be considered real time for the instant application. Absent a special technical definition in the specification, it is unclear what speed of the processor would be sufficient to qualify as real time, if it is only the display of the information that is done in real time rather than the rest of the claimed steps, or how a thing can in any way be performed in real time since there will always be some processing required to acquire a signal and/or present the results of any analysis or processing performed on the signal.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 5, 10 – 13 and 18 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a computer implemented method (claim 1), a system (claim 10) and a computer program product (claim 18) and therefore, are directed to a manufacture, machine or process.
Step 2A, Prong 1, Judicial Exception: Yes - The claims all recite the limitation “determining a current orientation of the instrument; determining additional spatial data to gather for the procedure; determining a subsequent physical manipulation on how to physically maneuver the instrument relative to the current orientation to gather the additional spatial data; and providing real-time feedback on how to execute the subsequent physical manipulation” in various forms. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determining a location, and determining that additional data is needed and determining how to acquire that data and provide feedback on execution of the acquisition of data. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “receiving spatial data regarding an ongoing physical manipulation of an instrument that is configured to gather spatial data via physical manipulation of the instrument for a procedure” or generic instruments to gather the data or generic computing components to aid in receiving the spatial data. Receiving spatial data regarding an ongoing physical manipulation of an instrument that is configured to gather spatial data via physical manipulation of the instrument for a procedure is a form of an insignificant pre-solution activity.  The claim limitations in claims 2 – 5, 11 – 13 and 19 merely amount to additional insignificant pre-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claims 1 – 5, 10 – 13 and 18 – 19 are ineligible.

Claim(s) 1 – 5, 10 – 13 and 18 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the rejection of claims 1 – 5, 10 – 13 and 18 – 19.
Claims 1, 10 and 18 recite the following elements: “receiving spatial data”, “gather spatial data” and “receive data”, respectively. These claim elements are mere data gathering steps which amount to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step, nor do they amount to significantly more than the judicial exception. The claim limitations in claims 2 – 5, 11 – 13 and 19 merely amount to additional insignificant pre-solution activity.  In light of above, claims 1 – 5, 10 – 13 and 18 – 19 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7 – 12 and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribes et al. (US 2016/0113632, herein Ribes).
With regard to claim 1, Ribes discloses a computer-implemented method comprising: receiving spatial data regarding an ongoing physical manipulation of an instrument, 103, that is configured to gather spatial data via physical manipulation of the instrument for a procedure, pre-acquired, 3D image; determining a current orientation of the instrument, through use of a position sensor; determining additional spatial data to gather for the procedure, through determining image quality is deficient; determining a subsequent physical manipulation on how to physically maneuver the instrument relative to the current orientation to gather the additional spatial data; and providing real-time feedback on how to execute the subsequent physical manipulation, provide visual or auditory feedback about necessary actions (Abstract; Figs. 1 – 4 & 6; [0021 – 0026, 0029, 0092, 0095 – 0097, 0106 – 0110]).
Regarding claim 2, Ribes discloses wherein the instrument, 103, is a medical instrument, ultrasound probe (Fig. 1; [0107]).
With regard to claim 3, Ribes discloses wherein the medical instrument, 103, is an ultrasound probe (Fig. 1; [0107]).
Regarding claim 4, Ribes discloses wherein the current orientation of the instrument is determined using the spatial data, through use of a position sensor [0099].
With regard to claim 7, Ribes discloses wherein the real-time feedback includes at least one of: a directional arrow that indicates a subsequent direction of the instrument for the subsequent physical manipulation; an angular arrow that indicates a subsequent angular orientation of the instrument for the subsequent physical manipulation; and a speed instruction that indicates a subsequent speed of the instrument for the subsequent physical manipulation [0096].
Regarding claim 8, Ribes discloses depicting, on a user device, 101, a representation of spatial data gathered by the instrument during the procedure (Fig. 1; [0097]).
With regard to claim 9, Ribes discloses wherein the real-time feedback includes a directional arrow on the representation of spatial data on user device, 101, indicating the subsequent physical manipulation (Fig. 1; [0096 – 0097]).
Regarding claim 10, Ribes discloses a system comprising: an instrument, 103, configured to gather spatial data via physical manipulation of the instrument; a processor, within computer 106; and a memory in communication with the processor, associated with processor within computer 106, the memory containing instructions that, when executed by the processor, cause the processor to: receive data regarding an ongoing physical manipulation of the instrument, 103, for a procedure, pre-acquired, 3D image; determine a current orientation of the instrument, through use of a position sensor; determine additional spatial data to gather for the procedure, through determining image quality is deficient; determine a subsequent physical manipulation on how to physically maneuver the instrument relative to the current orientation to gather the additional spatial data; and provide real-time feedback on how to execute the subsequent physical manipulation, provide visual or auditory feedback about necessary actions (Abstract; Figs. 1 – 4 & 6; [0021 – 0026, 0029, 0092, 0095 – 0097, 0106 – 0110]).
With regard to claim 11, Ribes discloses wherein the instrument, 103, is an ultrasound probe (Fig. 1; [0107]).
Regarding claim 12, Ribes discloses wherein the current orientation of the instrument is determined using the data, through use of a position sensor [0099].
With regard to claim 15, Ribes discloses wherein the real-time feedback includes at least one of: a directional instruction that indicates a subsequent direction of the instrument for the subsequent physical manipulation; an angular instruction that indicates a subsequent angular orientation of the instrument for the subsequent physical manipulation; or a speed instruction that indicates a subsequent speed of the instrument for the subsequent physical manipulation [0096].
Regarding claim 16, Ribes discloses wherein the memory further contains instructions that, when executed by the processor, associated with processor within computer 106, cause the processor, within computer 106, to depict, on a user device, 101, a representation of spatial data gathered by the instrument during the procedure (Fig. 1; [0097]).
With regard to claim 17, Ribes discloses wherein the real-time feedback includes a directional arrow on the representation of spatial data on user device, 101, indicating the subsequent physical manipulation (Fig. 1; [0096 – 0097]).
Regarding claim 18, Ribes discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, necessarily present within computer 106, the program instructions executable by a computer, 106, to cause the computer to: receive data regarding an ongoing physical of an instrument that is configured to gather spatial data via physical manipulation of the instrument for a procedure, pre-acquired, 3D image; determine a current orientation of the instrument, through use of a position sensor; determine additional spatial data to gather for the procedure, through determining image quality is deficient; determine a subsequent physical manipulation on how to physically maneuver the instrument relative to the current orientation to gather the additional spatial data; and provide real-time feedback on how to execute the subsequent physical manipulation, provide visual or auditory feedback about necessary actions (Abstract; Figs. 1 – 4 & 6; [0021 – 0026, 0029, 0092, 0095 – 0097, 0106 – 0110]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ribes et al. (US 2016/0113632, herein Ribes).
With regard to claim(s) 5 and 13, Ribes discloses wherein the real-time feedback includes providing one or more queues, verbal instructions via loudspeakers associated with 101, (Fig. 1; [0096 – 0097]) but fails to disclose that those one or more queues are via one or more guidance elements of the instrument.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the loudspeakers within 101 onto the ultrasound probe 103, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would appear reasonably predictable.

Allowable Subject Matter
Claim(s) 6, 14, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, the use of pico-projectors, particularly pico-projectors located on the instrument, as a guidance element to provide visual instruction is not shown or suggested by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0135616 (and later publication of the application as US 9,351,782), attributed to Stein et al., is cited as illustrating similar image guided techniques, but lacks explicit disclosure as to directing manipulation related to data gathering.  US 2015/0366628, attributed to Ingmanson, is cited as illustrating projection of data on the body of the patient, but does not rely on pico-projectors to provide visual instruction regarding manipulation for data gathering.  US 2018/0225993 (and later publication of the application as US 10,636,323), attributed to Bural et al., is cited as illustrating augmented reality guidance for use of medical equipment that also relies on a machine learning module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793